Case 1:21-cv-00165-DLC Document 29-54 Filed 02/23/21 Page 1 of 5




            EXHIBIT BBB
Coronavirus Cluster At Hawaiian Airlines Ignites Outbreak At Oahu Gyms - Honolulu Civil Beat
                            Case 1:21-cv-00165-DLC Document 29-54 Filed 02/23/21 Page 2 of 5


                                                                                                                                   




            We’ve been producing journalism in the public interes for 10 years, with the aim of
          making Hawaii a better place, and we have no plans to sop any time soon. But we need
          your help to keep this critical work going srong. For a limited time, donations to Civil
            Beat will be doubled, thanks to a matching gift from the NewsMatch program!




                                            Civil Beat has raised $80,000 towards our $200,000 goal!




                                                                         DONATE




           Coronavirus Cluser At Hawaiian Airlines
           Ignites Outbreak At Oahu Gyms
           At leas two dozen Hawaiian Airlines employees contracted
                                                                                                                               6
           COVID-19 at a training in late June. One infected employee who
           visited a pair of Oahu gyms set of a second disease cluser.

           By Brittany Lyte                   / July 13, 2020
            Reading time: 1 minute.

                                          


           There are now at leas two dozen COVID-19 infections connected to a Hawaiian
           Airlines fight attendant training las month.



https://www.civilbeat.org/beat/hawaiian-airlines-coronavirus-cluster-ignites-outbreak-at-oahu-gyms/[12/4/2020 2:27:11 PM]
Coronavirus Cluster At Hawaiian Airlines Ignites Outbreak At Oahu Gyms - Honolulu Civil Beat
                            Case 1:21-cv-00165-DLC Document 29-54 Filed 02/23/21 Page 3 of 5
           The training program sarted on June 24 at the airline’s Honolulu headquarters. The
           airline said some employees who attended the training reported feeling ill a few days
           later. By July 2, eight employees had tesed positive for the virus.

           The number of positive cases has since tripled.

           One infected airline employee, who visited a pair of Oahu gyms after the training
           sarted but before he or she learned they had contracted the virus, set of a new
           infection cluser at the two gyms. There are now 20 positive COVID-19 cases
           connected to infection outbreaks at those gyms, which sate ofcials have not named.
           That makes 44 cases in total that tie back to the training.

           In response to the disease cluser, Hawaiian Airlines canceled its fight attendant
           trainings for two weeks to facilitate a “deep clean” of its facilities, according to airline
           spokeswoman Ann Botticelli.

           All of the program’s insructors were tesed and about 60 employees who participated
           in the training program were asked to self-quarantine and monitor their health,
           Botticelli said.



                  Before you go . . .
                  For the pas several months our nonproft newsroom has worked beyond our normal
                  capacity to provide accurate information, push for accountability, amplify smart ideas
                  and new voices, and double down on facts and context to write deeply reported local
                  sories.
                  The truth is, our evolution as a public service news organization over the pas 10 years
                  has prepared us for this moment in time, when what we do matters the mos.
                  Reader support keeps our small newsroom afoat. If you value the work of our
                  journaliss, please consider making a tax-deductible gift.


                                                                         CONTRIBUTE



           About the Author




https://www.civilbeat.org/beat/hawaiian-airlines-coronavirus-cluster-ignites-outbreak-at-oahu-gyms/[12/4/2020 2:27:11 PM]
Coronavirus Cluster At Hawaiian Airlines Ignites Outbreak At Oahu Gyms - Honolulu Civil Beat
                            Case 1:21-cv-00165-DLC Document 29-54 Filed 02/23/21 Page 4 of 5
                                    Brittany Lyte             

                                    Brittany Lyte is a reporter for Civil Beat. You can reach her by email at
                                    blyte@civilbeat.org or follow on Twitter at @blyte

                                    Use the RSS feed to subscribe to Brittany Lyte's poss today




                Top Stories
                                       This Kauai Nonproft Is Trying To Change How People Buy Their Food




                                       Modifying Safe Travels Program Could Allay Health, Economic Fears




                                       Eric Stinton: The End Of Disance Learning Is Near. Let’s Not Rush What
                                       Comes Next



                                       VIRUS TRACKER — Dec. 3: 144 New COVID-19 Cases And 2 Deaths In
                                       Hawaii




              STAY UP TO DATE ON THE CORONAVIRUS AND OTHER HAWAII ISSUES

                                                       Sign up for our FREE morning newsletter


                                    Enter email                                                      SIGN ME UP!

                                       And don't worry, we hate spam too! You can unsubscribe any time.




https://www.civilbeat.org/beat/hawaiian-airlines-coronavirus-cluster-ignites-outbreak-at-oahu-gyms/[12/4/2020 2:27:11 PM]
Coronavirus Cluster At Hawaiian Airlines Ignites Outbreak At Oahu Gyms - Honolulu Civil Beat
                            Case 1:21-cv-00165-DLC Document 29-54 Filed 02/23/21 Page 5 of 5




                                         The only news outlet in Hawaii dedicated to public afairs
                                           reporting. Our mission is to engage and educate the
                                          community on important public issues through in-depth
                                       reporting, explanatory and invesigative journalism, analysis
                                                            and commentary.




                                                               Bes Overall News Site
                                             Civil Beat has been named the bes overall news site
                                              in Hawaii for the 9th year in a row by the Society of
                                                    Professional Journaliss Hawaii Chapter.




                                                                           MEMBER




                                                                  
                                    About Civil Beat            Member Benefts                Contact Us            Events

                                     Jobs         FAQ           Got A Tip?           Podcass            Privacy Policy

                                       Reprint Policy           Corporate Donations                Terms of Service




             Copyright © 2010-2020 Honolulu Civil Beat Inc. All rights reserved. Civil Beat ® is a regisered trademark of
                                                     Honolulu Civil Beat Inc.




https://www.civilbeat.org/beat/hawaiian-airlines-coronavirus-cluster-ignites-outbreak-at-oahu-gyms/[12/4/2020 2:27:11 PM]
